uniform issue list department of the treasury internal_revenue_service washington c apr tax_exempt_and_government_entities_division terk legend taxpayer a ira x amount a i u bank b date date date date dear this is in response to your request dated date as supplemented by letters dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested 2uu73u0u24 page taxpayer a age represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period was caused by family and work related events it was into another bank to obtain a higher taxpayer a’s intention to rollover amount a rate of interest the check issued for amount a by bank b has not been cashed ira x was in the form of a certificate of deposit which matured in order to prevent an automatic reinvestment of ira x taxpayer a took a distribution of amount a on date during date sec_2 and taxpayer a’s child was attending summer camp taxpayer a transported his child to camp each day which caused him to adjust his work schedule due to the change in his work schedule and his heavy workload taxpayer a was unable to go to the bank to process the rollover of amount a also during date taxpayer a took his scheduled vacation after regular school began in date taxpayer a attempted to rollover amount a but the 60-day period had expired oo the above facts and representations taxpayer a requests a ruling that based on the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount a - sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is into an eligible_retirement_plan other than an ira for the benefit paid of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount 20u73uu024 page which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt _ such individual received any other amount described in sec_408 _ from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred based on the facts in this case taxpayer a’s assertion that he was unable to make a timely rollover due to a series of family and work related events are not grounds for granting a waiver of the 60-day rollover period further none of the factors outlined in revproc_2003_16 have been met in this case thus the service will not grant a waiver of the 60-day rollover period contained in sec_408 of the code with respect to amount a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of the code or income_tax regulations which may be applicable thereto e o page 20u73u0u24 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact d at sincerely yours fe donzell littlejohn manager employee_plans technical group enclosures deleted copy of -this letter - notice of intention to disclose notice
